DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 are allowable. The restriction requirement between Group I claims 1-6 and Group II claims 7-15, as set forth in the Office action mailed on 10/07/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7-15, directed to a fan board sled assembly remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sorinel Cimpoes (Reg. no. 48,311) on 03/10/2022.

The application has been amended as follows: 
	Claims 7-15 (cancelled).

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a fan partition attached to the base at or near the longitudinal axis of the base, 
the fan partition having a trigger-style latch assembly coupled thereto by a hinge and a sliding connection; and 
a top cover disposed above and connected to one or more of the first side structure, the second side structure, and the fan partition, 
the top cover including an aperture that allows a portion of the latch assembly to extend through the top cover to engage the computer chassis”.  


Reason for Allowance
Regarding claim 1:  Chen US 7855886 Fig. 2 discloses a fan cage module (3) for securing a plurality of fan bodies (4) to a computer chassis (1), the fan cage module (3) comprising: 
a base (624) having a longitudinal axis extending from a front section (at 5) to an opposing back section (at 62), 
the front section configured to receive a removable fan circuit board (5) and the opposing back section configured to receive the plurality of fan bodies (4), 
the base (624) further including a first side (left side of 624) and an opposing second side (right side of 624) that are generally parallel to the longitudinal axis of the base (624); 
an elongated first side structure (left sidewall of 3) attached to and extending upwardly from at least a portion of the first side of the base (624); 
an elongated second side structure (right sidewall of 3) attached to and extending upwardly from at least a portion of the second side of the base (624).

Curtis US 7515413 Fig. 1 and 9 discloses  a fan cage module (22/200) for securing a plurality of fan bodies (32/70) to a computer chassis (20), the fan cage module (22/200) comprising: 
a base having a longitudinal axis extending from a front section to an opposing back section, 
the front section configured to receive a removable fan circuit board (206) and the opposing back section configured to receive the plurality of fan bodies, 
the base  further including a first side and an opposing second side that are generally parallel to the longitudinal axis of the base; 
an elongated first side structure (left sidewall of 200) attached to and extending upwardly from at least a portion of the first side of the base; 
an elongated second side structure (right sidewall of 200) attached to and extending upwardly from at least a portion of the second side of the base.
Chen US 20060285292 Fig. 1 and 3 discloses a fan cage module comprising: 
a base configured to receive the plurality of fan bodies, side walls and 
a fan partition attached to the base at or near the longitudinal axis of the base, 
the fan partition having a latch assembly configured to secure one of the fan bodies to the fan cage module.
Chang US 6865078 Fig. 2; Liao US 6611427 Fig. 8; Rodriguez US 6515858 Fig. 11; Chou US 6304443 Fig. 1; Avvaru US 20190200481  Fig. 2 disclose fan cage module.
Beall US 10765028 Fig. 1 discloses a trigger-latch.


None of the reference art of record discloses or renders obvious such a combination.
Claims 2-6 depending from claim 1 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             
/ROCKSHANA D CHOWDHURY/           Primary Examiner, Art Unit 2841